Citation Nr: 0200823	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  98-14 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating higher than 20 percent for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran had active duty from January 1991 to May 1991; 
and she also had a period of active service in November 1996 
(inactive duty training during which she had a left knee 
injury, leading to her service-connected left knee 
disability).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the RO 
which granted service connection for a left knee disorder and 
assigned a 10 percent rating.  In July 1999, the RO assigned 
a higher rating of 20 percent for the left knee disability.  
The veteran appealed for a higher rating for the condition.

In a June 2000 decision, the Board denied a higher rating for 
the left knee disorder.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2000 joint motion, the parties (the veteran and 
the VA Secretary) asked the Court to vacate the Board 
decision and remand the case; by a December 2000 order, the 
Court granted the motion.

The case was subsequently returned to the Board.  In August 
2001, the veteran's representative submitted additional 
evidence to the Board, and in September 2001, the 
representative submitted additional written argument to the 
Board.

In the September 2001 written argument to the Board, the 
veteran's representative raised a claim for a total 
disability rating based on individual unemployability (TDIU 
rating), although the latest information from the veteran 
(her statement submitted in February 2000) indicates she is 
working.  The TDIU claim is not currently on appeal, and the 
Board refers it to the RO for appropriate action.


REMAND

The joint motion and Court order in this case essentially 
found that the Board should further address the effects of 
pain on the veteran's left knee disorder, in accordance with 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Additional medical evidence submitted to the Board by the 
veteran's representative in August 2001 includes a February 
2001 VA outpatient record and a portion of an undated VA MRI 
report concerning the knee.  The veteran did not waive RO 
consideration of this evidence, and thus the case must be 
returned to the RO for review of the evidence and a 
supplemental statement of the case.  38 C.F.R. § 20.1304.

As part of the duty to assist the veteran, on remand the RO 
should obtain complete recent treatment records concerning 
the left knee.  Given that it has been over two years since 
the last VA compensation examination, the allegations of a 
worsened condition, and the joint motion and Court order in 
this case, a current compensation examination is warranted as 
part of the duty to assist.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45, 630 (to be codified as 
amended at 38 C.F.R. § 3.159).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain copies of 
complete VA medical treatment records 
concerning the veteran's left knee 
disorder, dated since 1999 and not 
already on file.  The RO should also 
asked the veteran whether she has 
received any non-VA treatment for left 
knee problems since 1999; if she has, the 
RO should obtain copies of related 
medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the severity of 
her left knee disability.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.  All indicated studies 
should be performed.  All findings 
necessary for rating the disability 
should be reported in detail, such as 
range of motion in degrees, objective 
signs of pain on motion, and the presence 
and degree of any instability.  The 
doctor should assess the degree of any 
additional left knee limitation of motion 
or other functional impairment due to any 
pain during use and flare-ups, and if 
feasible the doctor should quantify any 
such additional impairment for rating 
purposes.

3.  Thereafter, the RO should review the 
claim for a higher rating for a left knee 
disability.  In doing so, the RO should 
address the assertion that there is 
entitlement to a higher rating on an 
extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  If the claim is denied, 
the veteran and her representative should 
be issue a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


